

117 S765 IS: Keeping Women and Girls Safe from the Start Act of 2021
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 765IN THE SENATE OF THE UNITED STATESMarch 16, 2021Mr. Menendez (for himself, Ms. Murkowski, Mr. Merkley, Ms. Rosen, Mr. Van Hollen, Mr. Markey, Mr. Cardin, Mr. Coons, Mrs. Shaheen, Mr. Kaine, Mr. Schatz, Ms. Collins, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo improve United States consideration of, and strategic support for, programs to prevent and respond to gender-based violence from the onset of humanitarian emergencies and to build the capacity of humanitarian actors to address the immediate and long-term challenges resulting from such violence, and for other purposes.1.Short titleThis Act may be cited as the Keeping Women and Girls Safe from the Start Act of 2021.2.FindingsCongress finds the following:(1)Displaced and stateless people and refugees, particularly women and girls, in conflict settings, natural disasters, and other humanitarian emergencies, often face extreme violence and threats of violence, including—(A)rape and sexual assault;(B)domestic or intimate partner violence;(C)child, early, and forced marriage;(D)trafficking for the purposes of sexual exploitation and forced labor;(E)harmful traditional practices, such as female genital mutilation or cutting; and(F)harassment, exploitation, and abuse by humanitarian personnel.(2)Gender-based violence increases during humanitarian emergencies and violent acts, such as intimate partner violence and child marriage, are often exacerbated during times of crisis.(3)Nearly 1 in 5 women affected by a humanitarian emergency report experiencing sexual violence during such emergency.(4)During the COVID–19 pandemic, the risk of domestic violence, child marriage, trafficking, and other forms of gender-based violence and abuse has increased and compounds the risk displaced women and girls face in emergencies.(5)Survivors of gender-based violence in humanitarian emergencies require—(A)immediate, life-saving assistance, including access to medical and psychosocial services, such as post-rape care;(B)access to justice and community-level reintegration; and(C)opportunities to earn livelihoods, build skills, and receive an education. (6)Early medical interventions after incidents of rape can help to prevent infections, HIV, and pregnancy.(7)Empowering women to assume leadership roles in delivering humanitarian assistance and effectively engaging local women’s rights organizations to provide life-saving assistance is critical to supporting survivors or those at risk of gender-based violence during humanitarian crises.(8)Between 2016 and 2018, inclusive, funding for gender-based violence in humanitarian crises represented just 0.12 percent of all funding for humanitarian response activities.(9)During 2013, the international community launched the Global Call to Action on Protection from Gender-Based Violence in Emergencies initiative to improve prevention and responses to gender-based violence in humanitarian settings.(10)The United States demonstrated its commitment to this initiative by implementing Safe from the Start, under the direction of the Department of State and the United States Agency for International Development (USAID)—(A)to reduce the incidence of gender-based violence; and(B)to ensure quality services for survivors from the very onset of emergencies through timely and effective humanitarian action.(11)The United States has further demonstrated its commitment to prevent and respond to gender-based violence globally through the following documents:(A)The United States Strategy to Prevent and Respond to Gender-Based Violence Globally, published by USAID in August 2012.(B)The United States Global Strategy to Empower Adolescent Girls, adopted by the Department of State in March 2016.(C)The U.S. Strategy To Support Women and Girls at Risk From Violent Extremism and Conflict, submitted to Congress in October 2018.(D)The United States Strategy on Women, Peace, and Security, released by the President in June 2019.(E)Advancing Protection and Care for Children in Adversity: A U.S. Government Strategy for International Assistance (2019–2023), posted online by USAID in July 2019.3.Statement of policy objectives(a)In generalIt is in the national interest of the United States to take effective action—(1)to prevent, mitigate, and respond to gender-based violence in humanitarian emergencies around the world;(2)to promote respect for basic human rights and gender equality; and(3)to support economic growth, improved public health, and peace and stability around the world.(b)Programs, activities, and initiativesThe policy objectives set forth in subsection (a) are reinforced through programs, activities, and initiatives that—(1)build the capacity of humanitarian actors responding to crises, including the capacity of governments, international organizations, international nongovernmental organizations, faith-based and non-faith-based organizations, and local nongovernmental groups (especially women-led organizations), to prevent, mitigate, and respond to gender-based violence;(2)systematically integrate and coordinate efforts to prevent gender-based violence, including by—(A)incorporating gender-based violence risk mitigation interventions across all humanitarian sectors; and (B)promoting support for, and collaboration with, gender-based violence response experts;(3)support activities that—(A)prevent and mitigate the impacts of gender-based violence in humanitarian settings; and(B)empower survivors or those at risk of gender-based violence;(4)improve the delivery and quality of services for survivors and at-risk populations of gender-based violence, including—(A)access to medical and psychosocial services that comply with international standards; and (B)service delivery to hard-to-reach populations;(5)ensure protection against and accountability for sexual exploitation and abuse, by and against humanitarian personnel;(6)advance the active leadership and participation of women and girls impacted by humanitarian crises, including in the design, implementation, and evaluation of programs and other activities;(7)ensure, when providing assistance to international and nongovernmental organizations in a humanitarian response, that particular emphasis be given to such organizations led by women impacted by the humanitarian crisis; and(8)promote transparency and accountability of United States Government programs and humanitarian implementers’ efforts related to preventing and responding to gender-based violence in humanitarian response.4.Authorized Safe from the Start activitiesThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall carry out Safe from the Start activities that accomplish the policy objectives set forth in section 3, including—(1)training and capacity building for humanitarian personnel and other humanitarian first responders—(A)to identify and prevent gender-based violence in humanitarian settings; and (B)to support survivors and those at risk through best practices, including—(i)established international minimum standards for gender-based violence prevention and response; and (ii)referrals to qualified gender-based violence responders;(2)the deployment of, and support for, skilled gender advisors and female humanitarian aid workers that comply with international standards, including through the Gender-Based Violence Area of Responsibility coordinated by the United Nations Population Fund;(3)the development of technical skills of local nongovernmental organizations and other local actors, such as women impacted by the humanitarian crisis, including skills related to advocacy, monitoring, data collection, evaluation, and communications;(4)performing on-the-ground gender analyses and rapid gender assessments;(5)the deployment of international minimum standards, guidelines, best practices, and other tools to improve the integration of efforts to identify, prevent, and address gender-based violence across all humanitarian assistance programs and initiatives, in consultation with international and local nongovernmental organizations and other gender-based violence experts;(6)promoting existing international minimum standards, indicators, and metrics to ensure appropriate response and assess the adequacy of interventions relating to gender-based violence;(7)efforts to improve the quality and availability of services for survivors and those at risk of gender-based violence, including medical and psychosocial care and hygiene and dignity kits;(8)expanding and improving empowerment activities, including—(A)women's and girls’ economic opportunities and livelihoods;(B)social network building;(C)education and skills; and (D)leadership roles and participation in humanitarian response; and(9)establishing accountability mechanisms and monitoring and reporting tools to prevent and respond to incidents of sexual or other gender-based exploitation or abuse perpetrated by personnel delivering humanitarian assistance and associated personnel.5.Reporting requirements(a)Defined termIn this section, the term appropriate congressional committees means—(1)the Committee on Appropriations of the Senate;(2)the Committee on Foreign Relations of the Senate;(3)the Committee on Appropriations of the House of Representatives; and(4)the Committee on Foreign Affairs of the House of Representatives.(b)Progress report(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit a report to the appropriate congressional committees that describes the progress made by the United States, in conjunction with partners, such as the United Nations High Commissioner for Refugees, the United Nations Population Fund, the World Health Organization, the World Food Program, the United Nations Children's Fund, and the International Organization for Migration, to prevent, mitigate, and address gender-based violence in humanitarian emergencies.(2)Report elementsThe report required under paragraph (1) shall include—(A)(i)an analysis of data and research regarding the key drivers of gender-based violence in humanitarian emergencies;(ii)the needs and services required by survivors or those at risk; and (iii)successful program models to address, prevent, and mitigate such violence; and(B)a detailed description of the programs, diplomatic efforts, and other activities undertaken by the United States to implement Safe from the Start, in accordance with section 4, including—(i)a description of the steps taken—(I)to integrate prevention, mitigation, and respond to gender-based violence into humanitarian assistance;(II)to develop humanitarian standards; and (III)to respond to specific humanitarian crises;(ii)a description of the progress made toward achieving specific objectives, metrics, and indicators for implementation of Safe from the Start programming, disaggregated, as appropriate, by gender, age, and type of violence;(iii)a list of the all projects funded or supported through Safe from the Start programming, with specific details on levels of funding or assistance and impacts of such projects disaggregated, as appropriate, by gender, age, and type of violence;(iv)an assessment of the extent to which consultations with nongovernmental organizations, including local, national, and intergovernmental actors have led to the development of programs, standards, and interventions to combat gender-based violence;(v)a list of the policies or programs implemented by international or multilateral organizations receiving funding from the United States Government—(I)to improve capacity and internal protocols to identify signs of gender-based violence, including sexual exploitation and abuse; and (II)to integrate initiatives to prevent and respond to gender-based violence into programs of the organization; and(vi)a description of any diplomatic action taken bilaterally, multilaterally, or with international organizations to encourage the governments of other countries and international organizations to adopt policies and support efforts to prevent and respond to gender-based violence in emergency situations in alignment with the Global Call to Action on Protection from Gender-Based Violence in Emergencies.(3)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. The unclassified portion of such report shall be concurrently published on a publicly available website of the Department of State.(c)Budget reportNot later than 120 days after the President submits each budget to Congress under section 1105(a) of title 31, United States Code, the Director of the Office of Management and Budget shall submit to the appropriate congressional committees a budget crosscut report that—(1)displays the budget proposed, including any planned interagency or intra-agency transfer, for each of the principal Federal agencies that will be carrying out activities through the Safe from the Start programming focus described in section 4 in the fiscal year for which such budget is submitted;(2)separately reports the amount of funding to be provided pertaining to the Safe from the Start strategy under subsection (b), to the extent such plans are available; and(3)identifies, at the account level to the extent practicable, all Federal assistance and research expenditures for Safe from the Start activities in each of the 5 previous fiscal years.6.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act the greater of—(1)such sums as may be necessary for each fiscal year to carry out this Act; or(2)the amount expended by the Department of State during fiscal year 2018 to carry out Safe from the Start activities.